       Case 1:19-cv-00427-LY Document 13 Filed 08/26/19 Page 1 of 4
                      .                                             I

                       IN THE UNITED STATES DISTRICT FOR                                   2019AUG26 PM
                                                                                                        5:0,
                         THE WESTERN DISTRICT OF TEXAS
                                                                                       V
                                                                                           CH
                                                                                           ES
                                    AUSTIN DIVISION

 CON NOR ELLlOT and AMANDA                   §
 ELLIOT1   individually and as next friend   §
 of N.E., their child and a minor,           §
                                             §
                 Plaintiffs                  §
                                             §

                                             §
 vs.                                         §               No.     1:19-cv-427-LY
                                             §
 UNITED STATES OF AMERICA,                   §
                                             §
                Defendant                    §
                                             §




                                 SCHEDULING ORDER

        Pursuant to Rule 16, Federal Rules of Civil Procedure, the Court issues the

following scheduling order.

        IT IS ORDERED THAT:


        1.     The parties shall file all amended or supplemental pleadings and shall join

additional parties on or before August 30, 2019.

        2.     All parties asserting claims for relief shall file and serve on all other

parties their designation of potential witnesses, testifying experts, and proposed

exhibits, and shall serve on all other parties, but not file, the materials required by

Federal Rule of Civil Procedure 26(a)(2)(B) on or before October 31, 2019. Parties




                                                 :1-
     Case 1:19-cv-00427-LY Document 13 Filed 08/26/19 Page 2 of 4
                      .                                                S

resisting claims for relief shall file and serve on all other parties their designations of

potential witnesses, testifying experts, and proposed exhibits, and shall serve on all

other parties, but not file, the materials required by Federal Rule of Civil Procedure

26(a)(2)(B) on or before December 2, 2019 . All designations of rebuttal experts shall be

filed and served on all other parties not later than 30 days of receipt of the report of the

opposing expert, and the materials required by Federal Rule of Civil Procedure

26(a)(2)(B) for such rebuttal experts, to the extent not already served, shall be served,

but not filed, on all other parties not later than 30 days of receipt of the report of the

opposing expert.

        3.      The parties asserting claims for relief shall submit     a   written offer of

settlement to opposing parties on or before January10, 2020, and each opposing party

shall respond, in writing, on or before January 24, 2020. All offers of settlement are to be

private, not filed, and the Court is not to be advised of the same. The parties are further

ORDERED to retain    the written offers of settlement and responses as the Court will use

these in assessing attorney's fees and court costs at the conclusion of trial.

        4.      A report on alternative dispute resolution in compliance with Local Rule

CV-88 shall be filed on or before February 14, 2020.

        5.      Any objection to the reliability of an expert's proposed testimony under

Federal Rule of Evidence 702 shall be made by motion, specifically stating the basis for

the objection and identifying the objectionable testimony, not later than 14 days of

receipt of the written report of the expert's proposed testimony or not later than 14 days

of the expert's deposition, if a deposition   is taken,   whichever is later. The failure to



                                                2
     Case 1:19-cv-00427-LY Document 13 Filed 08/26/19 Page 3 of 4
                      S                                           I

strictly comply with this paragraph will be deemed a waiver of any objection that

could have been made pursuant to Federal Rule of Evidence 702.

       6.      The parties shall complete discovery on or before April   17,   2020. Counsel


may, by agreement, continue discovery beyond the deadline, but there will be no


intervention by the Court except in extraordinary circumstances, and no trial setting will

be vacated because of information obtained in post-deadline discovery.

       7.      All dispositive motions shall be filed and served on all other parties on or

before May 22, 2020 and shall be limited to 20 pages. Responses shall be filed and

served on all other parties not later than 14 days after the service of the motion and

shall be limited to 20 pages. Any replies shall be filed and served on all other parties not

later than 14 days after the service of the response and shall be limited to 10 pages, but

the Court need not wait for the reply before ruling on the mOtion.

       The parties shall not complete the following paragraph 8. It will be completed

by the Court at the initial pretrial conference to be scheduled by the Court.

       8.      This case is set for final pretrial conference, in chambers, on the

                day of                                     at4nGLi(_trial                  in


the month of                            The final pretrial conference shall be attended by

at least one of the attorneys who will conduct the trial for each of the parties and by any

unrepresented parties. The parties should consult Local Rule CV-16(e) regarding matters

to be filed in advance of the final pretrial conference.
Case 1:19-cv-00427-LY Document 13 Filed 08/26/19 Page 4 of 4




 SIGNED   this          day of




                                 U   ED STATES
